Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 27th, 2021 has been entered. Claims 1-17 and 19-21 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that receives a delivery service request, selects a mode of operation for the delivery service request, transmits item selection data to an entity, enables a provider of the entity to deliver the items when a first mode is selected, selecting a service provider that is not of the entity to deliver the items when the second mode is selected, and transmitting an invitation message to a provider device.  This is a method of managing relationships or interactions between people (delivery requesters and delivery providers).  The mere nominal recitation of processors and memory does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, selecting, transmitting, and enabling in a computer environment.  The claimed processors and memory are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, selecting, transmitting, and enabling in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-13 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-13 further narrow the abstract idea of claim 1 by e.g., defining how the mode is selected, how to modify the mode, and presenting information about the selected mode.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 14 recites a method of organizing human activity because the claim recites a method that receives first and second delivery service requests, determines modes of operations for the delivery service requests, transmits information to the user about the delivery service requests, and identifies a service provider for fulfilling a delivery service request and an optimal route.  This is a method of managing relationships or interactions between people (delivery requesters and delivery providers).  The mere nominal recitation of processors and memory does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, determining, transmitting, and identifying in a computer environment.  The claimed processors and memory are recited at a high level of generality and are merely invoked as tools to perform the claimed method (i.e., the receiving, 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, determining, transmitting, and identifying in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 15-17 are directed to substantially the same abstract idea as claim 14 and are rejected for substantially the same reasons.  Claims 15-17 further narrow the abstract idea of claim 14 by e.g., defining how the mode is determined, how to modify the mode, and how the data is transmitted.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claim 19 recites a method of organizing human activity because the claim recites a method that receives first and second delivery service requests, determines modes of operations for the delivery service requests, transmits information to the user about the delivery service requests, and identifies a service provider for fulfilling a delivery service request and an optimal route.  This is a method of managing relationships or interactions between people (delivery requesters and delivery providers).  The mere nominal recitation of a network system and a user device does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, determining, transmitting, and identifying in a computer environment.  The claimed network system and user device are recited at a high level of 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, determining, transmitting, and identifying in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 20 and 21 are directed to substantially the same abstract idea as claim 19 and are rejected for substantially the same reasons.  Claim 20 further narrows the abstract idea of claim 19 by e.g., defining how the mode of delivery is determined; and, claim 21 further narrows the abstract idea of claim 19 by e.g., defining how the mode of delivery is modified.  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1, 14, and 19 the original disclosure does not discuss a non-zero threshold count for the number of pending service requests.  The original disclosure does not include the term “zero” or “non-zero,” nor does it provide an exemplary threshold that has a non-zero value.  Therefore this limitation is new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coan (U.S. Patent Application Publication No. 2018/0300660) in view of Mu (U.S. Patent Application Publication No. 2019/0057337), Reiss (U.S. Patent No. 10,133,995), and Al Rifai (U.S. Patent Application Publication No. 2017/0178057).
	Regarding Claim 1, Coan teaches a network system comprising:  one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors of the network system, cause the network system to: (see [0122] “computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein”) 
receive, over a network from a user device, a service request for a delivery service of one or more requested items of an entity (see [0023] “The requestor computing device 120 may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140,” [0096] “although the present example focuses on on-demand ride-sharing applications, any suitable service may be performed using similar functionality. For example, delivery of services may have a similar process implemented to find the location of delivery of the service”); and
	when the first mode of operation is selected, enable an entity provider of the entity to deliver the one or more requested items (see [0024] “The ride matching system (also referred to as a ‘dynamic transportation matching system’) 130 may identify available providers that are registered with the ride matching system 130 through an application on their provider computing device 150. The ride matching system 130 may send the ride request to a provider computing device 150 and the provider 140 may accept the ride request through the provider computing device 150,” [0070] “For example, the autonomous vehicle can accept ride requests that have a pick-up location that is within a threshold distance of the location of the vehicle”).
	Coan does not explicitly teach, however Mu teaches select a mode of operation for the service request from at least a first mode of operation and a second mode of operation based on whether a number of pending service requests in a service request queue for the entity is above a non-zero threshold count (see [0027] “the size of the queue formed for area 202 may represent the difference between the number of transportation service requests received in area 202 and the number of service vehicles available in area 202. This information may be utilized to help drivers of service vehicles to locate supply shortage areas so that they can choose to drive to one of such areas to provide services,” [0040] “identify areas that have transportation service request queues of a certain size (e.g., above a 
threshold size) as supply shortage areas,” where services are provided in the first mode (driver drives to 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a mode of operation (provide service to an area or do not provide service to an area) based on whether a number of pending service requests in a service request queue is above a non-zero threshold count as taught in Mu with the delivery system of Coan with the motivation to enable a driver to provide services in a supply shortage area (Mu [0027]).
	Coan does not explicitly teach, however Reiss teaches transmit a set of item selection data indicating the one or more requested items to a computing device associated with the entity (see Col. 4, lines 8-15 “order information 112 sent to the merchant 114 may identify one or more items 118 ordered by the buyer 110 from the particular merchant 114. For instance, each merchant 114(1)-114(M) may offer one or more items 118(1)-118(M), respectively, which may be ordered by buyers 110 for delivery. In some cases, the order information 112 may also specify a time at which the order is to be picked up by a courier 120 of a plurality of couriers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting item selection data to the merchant as taught in Reiss with the delivery system of Coan with the motivation to enable the merchant to prepare the items for pickup by the courier (Reiss Col. 4, lines 8-24).
	Coan does not explicitly teach, however Al Rifai teaches when the second mode of operation is selected, fulfill the service request by:  selecting a service provider that is not of the entity to deliver the one or more requested items (see [0038] “The customer 1201 can be the one who just placed the order through the checkout interface as illustrated in FIG. 8.  Some or all of the drivers can be employees of the owner or operator of the logistics network. Alternatively, the owner or operator of the logistics network can outsource some or all of the drivers by contracting out of some of the driver 

	It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the process of not providing service in the second mode in Mu (driver declines to drive to supply shortage area to provide service) with the process of outsourcing the “driver business” in Al Rifai.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a method of delivering items where the items are delivered by a service provider that is not of the entity.  
	transmitting an invitation message to a provider device of the identified service provider (see [0066] “the logistics data server 1508 sends a job request including the location data of the mobile devices 1502 and 1503 and the time windows for picking up and delivering to the logistics driver device 
1504”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery system of Coan the process of transmitting an invitation message to the service provider as taught by Al Rifai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of delivering items where an invitation message is transmitted to the service provider.
	Regarding Claim 2, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above.  Coan further teaches wherein selecting the mode of operation for the service request comprises: selecting the second mode of operation for the service request based on a number of requests in a subset of the service request queue being above the threshold count (see [0037] “each 
	Regarding Claim 4, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above.  Coan further teaches wherein selecting the mode of operation for the service request comprises: selecting the second mode of operation based on a determined distance between the service location and a location of the entity being above a threshold value (see [0054] “The scheduling module 134 may rank the scheduled requests according to request value to the candidate provider. The request value may be based on … a travel distance to the request location such that driver downtime is built into the value calculation”; if the request has a distance above a threshold value (e.g., 0), then the scheduling module 134 may rank the requests amongst the scheduled requests).
	Regarding Claim 5, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above.  Coan further teaches wherein selecting the mode of operation for the service request is based further on a service time indicated by the service request (see [0035] “the ride matching system 130 can further base the determination of areas where on-demand ride matching is unavailable on other factors such as … average ride time for ride requests received from the area”).
	Regarding Claim 12, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above.  Coan further teaches wherein the executed instructions further cause the network system to:  Atty. Docket No.: UP-98834transmit, over the network to the computing device associated with the entity, information relating to the selected mode of operation for the service request to cause the computing device associated with the entity to present content relating to the selected mode of operation for the service request (see 0095] “the ride matching system sends matched information to the requestor .
Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Reiss, Al Rifai, and O'Sullivan (U.S. Patent Application Publication No. 2008/0195428).
	Regarding Claim 3, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 2 as discussed above.  Coan does not explicitly teach, however O'Sullivan teaches wherein each request of the subset of the service request queue is identified as being associated with the first mode of operation (see [0087] “the Rider's request would receive higher prioritization in the event there is a queue of Riders at the same location, so that the Rider would not have to return to the end of the queue”, [0092] “A sufficiently low rating (for example, 1 star), could be used to automatically ‘blacklist’ that Rider from ever matching with the Driver again (using the Matching Engine 701, as shown in FIG. 7, in conjunction with the rating systems of the Transport Provider Management System 705 and the Transport User Management System 706)”, [0108] “a rider or driver can tag the other as ‘not again’, which could rank these alternatives lower or completely ‘blacklist’ a Rider or Driver from matching directly with each other in the future”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rider blacklist taught in O’Sullivan with the service request matching system of Coan with the motivation of identifying entities that should not be matched with a service provider as taught by O’Sullivan.
	Regarding Claim 9, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above. Coan does not explicitly teach, however O'Sullivan teaches wherein the executed instructions further cause the network system to, after selecting either the first mode of operation or the second mode of operation for the service request, transmit, over the network to the user device, information about completion of a first task associated with the service request (see [0088] “At the end of this 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in service request matching system of Coan the information about completion of the service request as taught by O’Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a substitution would yield the predictable result of information transmitted to the user device about completion of a task associated with the service request.  
	Regarding Claim 10, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 9 as discussed above.  Coan does not explicitly teach, however O'Sullivan teaches the network system of claim 9, wherein the information about completion of the first task associated with the service request is transmitted to the user device in response to receiving, over the network from the computing device associated with the entity, data indicating completion of the first task (see “Other methods of assuring that the Shared Transport System developed and maintained good social and safety standards would be a comprehensive ratings system. At the end of each journey, as the Rider leaves the vehicle, they are messaged with the details and cost of their journey on their GPS phone 11 (via SMS, e-mail, or via a special application or web page, for example)” in [0092]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the service request matching system of Coan the information about completion of the service request being transmitted to the user device as taught by O’Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill .  
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Reiss, Al Rifai, and Nayshtut (U.S. Patent Application Publication No. 2017/0093803).  
	Regarding Claim 6, Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above.  Coan also teaches wherein the executed instructions further cause the network system to:  after selecting to operate in the first mode of operation for the service request, receive, from the computing device associated with the entity, a mode modification request for the service request; in response to receiving the mode modification request for the service request, determine whether to modify the mode of operation for the service request to the second mode of operation; in response to determining to modify the mode of operation for the service request to the second mode of operation: identify the service provider for the service request from a plurality of service providers (see [0035] “for a given area where on-demand matching was once unavailable, the ride matching system 130 can determine that, based on the factors such as ETA, value, etc., on-demand matching for the area would be viable. Based on this determination, the ride matching system 130 can enable on-demand matching for the area);” in order for there to be an ETA, value, etc., a service request (mode modification request) must be received).
	Coan does not explicitly teach, however, Nayshtut teaches transmit a set of content data to the user device to cause the user device to display information regarding a modification of the service request from the first mode of operation to the second mode of operation (see [0023] “Upon determining that the provider is available to service the request, the device sends a match notification to the consumer's device, indicating that the provider is available to service the request)”).  

	Regarding Claim 8, Coan, Mu, Reiss, Al Rifai, and Nayshtut teach the limitations of claim 6 as discussed above.   Coan also teaches wherein the executed instructions further cause the network system to:  determine, in response to determining to modify the mode of operation for the service request to the second mode of operation, an updated parameter associated with the service request (see [0051] “If the scheduled request is not eligible because the request will likely be successfully matched for the request time and location, the scheduling module 134 may update the real-time ride feed 136F with the scheduled request information with an indication of the time that the scheduled ride should be triggered for real-time matching”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Reiss, Al Rifai, Nayshtut, and Alonso-Mora (U.S. Patent Application Publication No. 2018/0231984).  
	Coan, Mu, Reiss, Al Rifai, and Nayshtut teach the limitations of claim 6 as discussed above.  Coan does not explicitly teach, however Alonso-Mora teaches wherein determining to modify the mode of operation for the service request to the second mode of operation comprises: determining whether the mode modification request is received within a modification time window associated with the service request (see [0123] “requests are collected during a window which may, for example be provided as a time window or an event window. In implementations in which the window is provided as a time window, the time window may be ‘open,’ (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds)”); and
	determining to modify the mode of operation for the service request to the second mode of operation in response to determining that the mode modification Atty. Docket No.: UP-98833request is received within the modification time window associated with the service request (see [0133] “Requests were collected during a 30 second time window after which the requested were assigned in batch to the different vehicles.”  If the request is received within the time window, the system switches between a first mode (no service provider is identified) to a second mode (service provider is identified to fulfill the ride request)).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in service request matching system of Coan the time window for receiving requests of Alonso-Mora since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a substitution would yield the predictable result of modifying a mode of operation for a service request when the mode modification Atty. Docket No.: UP-98833request is received within a modification time window associated with the service request.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Reiss, Al Rifai, and Adler (U.S. Patent Application Publication No. 2018/0067620).
	Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 1 as discussed above.  Coan does not explicitly teach, however Adler teaches wherein the executed instructions further cause the network system to: based on selecting the first mode of operation for the service request, transmit, over the network to the user device, a first indication of a second task associated with the service request not being provided by the network system (see [0110] “In response to user selection of a number of passengers above a threshold (e.g., selection three or more passengers), the GUI window 450 may prompt a message indicating the user has exceeded the number of passengers allowed for the predetermined route class (e.g., indicating the user can order for up to two passengers in the predetermined route class) and ask if the user would like to switch to a different class from the vehicle 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the indication of a task not being provided disclosed by Adler.  One of ordinary skill in the art would have been motivated to make this modification in order to transmit order-related updates to the client computing devices (Adler [0051]).
	Coan does not explicitly teach, however Adler teaches based on selecting the second mode of operation for the service request, transmit, over the network to the user device, a second indication of a second task associated with the service request being provided by the service provider, wherein the second indication includes an estimated time of arrival to the service location (see [0110] “ask if the user would like to switch to a different class from the vehicle class selection bar 404 (e.g., select standard class for three or more passengers). Upon selection of the affirmative, the GUI window 400 may be displayed,” [0039] “The transportation application may also provide a variety of information to the user such as, but not limited to, estimated time of arrival (ETA) of the transportation vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the indication of a task being provided and an estimated time of arrival disclosed by Adler.  One of ordinary .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Reiss, Al Rifai, and Schoeffler (U.S. Patent Application Publication No. 2016/0027079).
	Coan, Mu, Reiss, and Al Rifai teach the limitations of claim 12 as discussed above.  Coan does not explicitly teach, however Schoeffler teaches wherein the content relating to the selected mode of operation for the service request is presented as a part of content presented by the computing device associated with the entity relating to the service request queue for the entity (see [0306] “a portion of the device's screen can display a number indicating waiting time or position in a queue”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the service request matching system of Coan the display of content relating to the queue as taught by Schoeffler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a substitution would yield the predictable result of presenting content relating to the selected mode of operation by the computing device associated with the entity relating to the service request queue for the entity.
Claims 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Blatstein (U.S. Patent Application Publication No. 2016/0092972), Al Rifai, Adler, and Iland (U.S. Patent No. 10,036,641).
	Regarding Claim 14, Coan teaches a network system for managing a network-based service, comprising:  one or more processors (see [0122] “computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein”); and
one or more memory resources storing instructions that, when executed by the one or more processors of the network system, cause the network system to: (see [0123] “memory 1012 can include applications 1014 and application data 1010. Applications 1014 may include programs, code, or other instructions, that can be executed by a processor”)
	receive, over a network from a first user device, a first set of data corresponding to a first request for a delivery service associated with an entity (see [0023] “The requestor computing device 120 may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140,” [0096] “although the present example focuses on on-demand ride-sharing applications, any suitable service may be performed using similar functionality. For example, delivery of services may have a similar process implemented to find the location of delivery of the service”);
	determine that, for the entity, the network system operates in a first mode of operation for the first request (see [0034] “the ride matching system 130 can designate geographic areas where there is low requestor demand as areas where on-demand ride matching is unavailable”);
	transmit to the first user device (ii) a first indication that delivery of the one or more items requested by the first request is being provided by an entity provider of the entity (see [0025] “The provider 140 and the requestor 110 may be matched and both parties may receive match information associated with the other respective party including requestor information (e.g., name, representative symbol or graphic, social media profile, etc.), provider information (e.g., name, representative symbol or graphic, etc.), request location, destination location, respective computing device location, rating, past ride history, any of the other transport request information and/or provider acceptance information identified above, and/or any other relevant information for facilitating the match and/or service being provided”);
	subsequently, receive, over the network from a second user device, a second set of data corresponding to a second request for the delivery service associated with the entity (see [0031] “a 
	determine that the network system operates in a second mode of operation for providing the second request, the second mode of operation being different than the first mode of operation (see [0035] “the ride matching system 130 can enable or disable on-demand matching based on the various factors set forth herein. Thus, for a given area where on-demand matching was once unavailable, the ride matching system 130 can determine that, based on the factors such as ETA, value, etc., on-demand matching for the area would be viable. Based on this determination, the ride matching system 130 can enable on-demand matching for the area”);
	Coan does not explicitly teach, however Mu teaches based on a number of pending service requests in a service request queue for the entity being above a non-zero threshold count (see [0027] “the size of the queue formed for area 202 may represent the difference between the number of transportation service requests received in area 202 and the number of service vehicles available in area 202. This information may be utilized to help drivers of service vehicles to locate supply shortage areas so that they can choose to drive to one of such areas to provide services,” [0040] “identify areas that have transportation service request queues of a certain size (e.g., above a threshold size) as supply shortage areas”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a mode of operation (provide service to an area or do not provide service to an area) based on the number of pending service requests in a service request queue being above a non-zero threshold count as taught in Mu with the delivery system of Coan with the motivation to enable a driver to provide services in a supply shortage area (Mu [0027]).
	Coan does not explicitly teach, however Blatstein teaches transmit to the first user device (i) information about completion of preparation of the one or more items requested by the first request 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting information about completion of preparation of an ordered item to a user device as taught in Blatstein with the delivery method of Coan with the motivation to enable the merchant to notify the user that the item is ready (Blatstein [0077]).
	Coan does not explicitly teach, however Al Rifai teaches identify a service provider that is not associated with the entity to deliver one or more items requested by the second request (see [0038] “The customer 1201 can be the one who just placed the order through the checkout interface as illustrated in FIG. 8.  Some or all of the drivers can be employees of the owner or operator of the logistics network. Alternatively, the owner or operator of the logistics network can outsource some or all of the drivers by contracting out of some of the driver business to another party”);
	identify an optimal route for the service provider to deliver the one or more items requested by the second request (see [0045] “Based on the location data, the logistics driver device 1204 can use a routing algorithm to define an optimal route that guides the driver 1200 to reach the delivery location (e.g., via GPS navigation)”);
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Coan the process of identifying a service provider not associated with the entity to deliver items and an optimal route for delivery as taught by Al Rifai since the claimed invention is merely a combination of old elements, and in the 
	Coan does not explicitly teach, however Blatstein teaches transmit to the second user device (i) information about completion of preparation of the one or more items requested by the second request (see [0077] “After an item has been prepared at a preparation station 118, a message can be sent from a computing device 112 at the preparation station 118 to the server 114a that indicates that the status of the item is “prepared.” … the server 114a can send an indication to the delivery station, and in particular mobile devices 112 of the delivery station, that the items are ready for pickup,” [0051] “a client application may be installed onto one or more computing devices 112. Such an application may also be referred to as an ordering application or a customer application”).  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting information about completion of preparation of an ordered item to a user device as taught in Blatstein with the delivery method of Coan with the motivation to enable the merchant to notify the user that the item is ready (Blatstein [0077]).
	Coan does not explicitly teach, however Adler teaches transmit to the second user device (ii) a second indication that delivery of the one or more items requested by the second request is being provided by the service provider, wherein the second indication includes an estimated time of arrival to a service location specified by the second set of data (see [0110] “ask if the user would like to switch to a different class from the vehicle class selection bar 404 (e.g., select standard class for three or more passengers). Upon selection of the affirmative, the GUI window 400 may be displayed,” [0039] “The transportation application may also provide a variety of information to the user such as, but not limited to, estimated time of arrival (ETA) of the transportation vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the process of transmitting indication that the items are being delivered by the service provider and an estimated time of arrival disclosed by Adler.  One of ordinary skill in the art would have been motivated to make this modification in order to transmit order-related updates to the client computing devices (Adler [0051]).
	Coan does not explicitly teach, however Iland teaches transmit to the second user device (iii) the identified optimal route (see [0011] “The travel coordination system transmits the
optimal route to a rider client device for the rider”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the process of transmitting the optimal route to the rider device disclosed by Iland.  One of ordinary skill in the art would have been motivated to make this modification to enable a rider to know the upcoming route (the rider may need to transfer vehicles) (Iland [0032]). 
	Regarding Claim 15, Coan, Mu, Blatstein, Al Rifai, Adler, and Iland teach the limitations of claim 14 as discussed above.  Coan further teaches wherein determining that, for the entity, the network system operates in the first mode of operation for the first request is further based on one or more of: (i) a first service location specified by the first set of data, (ii) a first service time specified by the first set of data, or (iii) a service request queue associated with the entity at a first time at which the first set of data is received by the network system (see [0035] “the ride matching system 130 can further base the determination of areas where on-demand ride matching is unavailable on other factors such as an average number of available providers near (e.g., within a threshold distance of) the area, average ETA to pick-up locations within the area, average value of requests within the area, and/or average ride 
	wherein determining that, for the entity, the network system operates in the second mode of operation for the second request is based on one or more of: (i) a second service location specified by the second set of data, (ii) a second service time specified by the second set of data, or (iii) a service request queue associated with the entity at a second time at which the second set of data is received by the network system (see [0035] “factors such as an average number of available providers near (e.g., within a threshold distance of) the area, average ETA to pick-up locations within the area, average value of requests within the area, and/or average ride time for ride requests received from the area. Indeed, the ride matching system 130 can enable or disable on-demand matching based on the various factors set forth herein. Thus, for a given area where on-demand matching was once unavailable, the ride matching system 130 can determine that, based on the factors such as ETA, value, etc., on-demand matching for the area would be viable. Based on this determination, the ride matching system 130 can enable on-demand matching for the area”).
	Regarding Claim 16, Coan, Mu, Blatstein, Al Rifai, Adler, and Iland teach the limitations of claim 14 as discussed above.  Coan further teaches wherein the executed instructions further cause the network system to:  receive, over the network from a computing device associated with the entity, a mode modification request for the first request; and in response to determining to receiving the mode modification request for the first request, (i) identify a second service delivery the one or more items requested by the first request (see [0035] “for a given area where on-demand matching was once unavailable, the ride matching system 130 can determine that, based on the factors such as ETA, value, etc., on-demand matching for the area would be viable. Based on this determination, the ride matching system 130 can enable on-demand matching for the area.” In order for there to be an ETA, value, etc., a service request (mode modification request) must be received).
and (ii) transmit, over the network to the first user device, a third indication that delivery of the one or more items requested by the first request is being provided by the second service provider, wherein the third indication includes an estimated time of arrival to a second service location specified by the first set of data (see in [0110] “ask if the user would like to switch to a different class from the vehicle class selection bar 404 (e.g., select standard class for three or more passengers). Upon selection of the affirmative, the GUI window 400 may be displayed,” [0039] “The transportation application may also provide a variety of information to the user such as, but not limited to, estimated time of arrival (ETA) of the transportation vehicle”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the indication of a task being provided and an estimated time of arrival disclosed by Adler.  One of ordinary skill in the art would have been motivated to make this modification in order to transmit order-related updates to the client computing devices (Adler [0051]).
	Regarding Claim 19, Coan teaches a computer-implemented method for managing a network-based service, the method being performed by a network system and comprising:  receiving, over a network from a first user device, first set of data corresponding to a first request for a delivery service associated with an entity (see [0071] “the ride matching system receives a scheduled ride request from a requestor computing device,” [0023] “The requestor computing device 120 may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140,” [0096] “although the present example focuses on on-demand ride-sharing applications, any suitable service may be performed using similar functionality. For example, delivery of services may have a similar process implemented to find the location of delivery of the service”);
determining that, for the entity, the network system operates in a first mode of operation for the first request (see [0034] “the ride matching system 130 can designate geographic areas where there is low requestor demand as areas where on-demand ride matching is unavailable”);
	transmitting to the first user device (ii) a first indication that delivery of the one or more items requested by the first request is being provided by an entity provider of the entity (see [0025] “The provider 140 and the requestor 110 may be matched and both parties may receive match information associated with the other respective party including requestor information (e.g., name, representative symbol or graphic, social media profile, etc.), provider information (e.g., name, representative symbol or graphic, etc.), request location, destination location, respective computing device location, rating, past ride history, any of the other transport request information and/or provider acceptance information identified above, and/or any other relevant information for facilitating the match and/or service being provided”);
	subsequently, receiving, over the network from a second user device, a second set of data corresponding to a second request for the delivery service associated with the entity (see [0031] “a second request associated with a second request location 123B that is received from a second requestor computing device”); and	
	determining that the network system operates in a second mode of operation for the second request, the second mode of operation being different than the first mode of operation (see [0035] “the ride matching system 130 can enable or disable on-demand matching based on the various factors set forth herein. Thus, for a given area where on-demand matching was once unavailable, the ride matching system 130 can determine that, based on the factors such as ETA, value, etc., on-demand matching for the area would be viable. Based on this determination, the ride matching system 130 can enable on-demand matching for the area”).	
based on a number of pending service requests in a service request queue for the entity being above a non-zero threshold count (see [0027] “the size of the queue formed for area 202 may represent the difference between the number of transportation service requests received in area 202 and the number of service vehicles available in area 202. This information may be utilized to help drivers of service vehicles to locate supply shortage areas so that they can choose to drive to one of such areas to provide services,” [0040] “identify areas that have transportation service request queues of a certain size (e.g., above a threshold size) as supply shortage areas”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a mode of operation (provide service to an area or do not provide service to an area) based on a number of pending service requests in a service request queue being above a non-zero threshold count as taught in Mu with the delivery system of Coan with the motivation to enable a driver to provide services in a supply shortage area (Mu [0027]).
	Coan does not explicitly teach, however Blatstein teaches transmitting to the first user device (i) information about completion of preparation of one or more items requested by the first request (see [0077] “After an item has been prepared at a preparation station 118, a message can be sent from a computing device 112 at the preparation station 118 to the server 114a that indicates that the status of the item is “prepared.” … the server 114a can send an indication to the delivery station, and in particular mobile devices 112 of the delivery station, that the items are ready for pickup,” [0051] “a client application may be installed onto one or more computing devices 112. Such an application may also be referred to as an ordering application or a customer application”).  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting information about completion of 
	Coan does not explicitly teach, however Al Rifai teaches identifying a service provider that is not associated with the entity to deliver one or more items requested by the second request (see [0038] “The customer 1201 can be the one who just placed the order through the checkout interface as illustrated in FIG. 8.  Some or all of the drivers can be employees of the owner or operator of the logistics network. Alternatively, the owner or operator of the logistics network can outsource some or all of the drivers by contracting out of some of the driver business to another party”);
	identifying an optimal route for the service provider to deliver the one or more items requested by the second request (see [0045] “Based on the location data, the logistics driver device 1204 can use a routing algorithm to define an optimal route that guides the driver 1200 to reach the delivery location (e.g., via GPS navigation)”);
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Coan the process of identifying a service provider not associated with the entity to deliver items and an optimal route for delivery as taught by Al Rifai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of delivering items where the items are delivered by a service provider that is not associated with the entity along an optimal delivery route.
	Coan does not explicitly teach, however Blatstein teaches transmitting to the second user device (i) information about completion of preparation of the one or more items requested by the second request (see [0077] “After an item has been prepared at a preparation station 118, a message can be sent from a computing device 112 at the preparation station 118 to the server 114a that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting information about completion of preparation of an ordered item to a user device as taught in Blatstein with the delivery method of Coan with the motivation to enable the merchant to notify the user that the item is ready (Blatstein [0077]).
	Coan does not explicitly teach, however Adler teaches transmit to the second user device (ii) a second indication that delivery of the one or more items requested by the second request is being provided by the service provider, wherein the second indication includes an estimated time of arrival to a service location specified by the second set of data (see [0110] “ask if the user would like to switch to a different class from the vehicle class selection bar 404 (e.g., select standard class for three or more passengers). Upon selection of the affirmative, the GUI window 400 may be displayed,” [0039] “The transportation application may also provide a variety of information to the user such as, but not limited to, estimated time of arrival (ETA) of the transportation vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the process of transmitting indication that the items are being delivered by the service provider and an estimated time of arrival disclosed by Adler.  One of ordinary skill in the art would have been motivated to make this modification in order to transmit order-related updates to the client computing devices (Adler [0051]).
transmit to the second user device (iii) the identified optimal route (see [0011] “The travel coordination system transmits the optimal route to a rider client device for the rider”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the process of transmitting the optimal route to the rider device disclosed by Iland.  One of ordinary skill in the art would have been motivated to make this modification to enable a rider to know the upcoming route (the rider may need to transfer vehicles) (Iland [0032]). 
	Regarding Claim 20, Coan, Mu, Blatstein, Al Rifai, Adler, and Iland teach the limitations of claim 19 as discussed above.  Coan further teaches wherein determining that, for the entity, the network system operates in the first mode of operation for the first request is further based on one or more of: (i) a first service location specified by the first set of data, (ii) a first service time specified by the first set of data, or (iii) a service request queue associated with the entity at a first time at which the first set of data is received by the network system (see [0035] “the ride matching system 130 can further base the determination of areas where on-demand ride matching is unavailable on other factors such as an average number of available providers near (e.g., within a threshold distance of) the area, average ETA to pick-up locations within the area, average value of requests within the area, and/or average ride time for ride requests received from the area. Indeed, the ride matching system 130 can enable or disable on-demand matching based on the various factors set forth herein”); and
	wherein determining that, for the entity, the network system operates in the second mode of operation for the second request is based on one or more of: (i) a second service location specified by the second set of data, (ii) a second service time specified by the second set of data, or (iii) a service request queue associated with the entity at a second time at which the second set of data is received by the network system (see [0035] “factors such as an average number of available providers near (e.g., 
	Regarding Claim 21, Coan, Mu, Blatstein, Al Rifai, Adler, and Iland teach the limitations of claim 19 as discussed above.  Coan further teaches receiving, over the network from a computing device associated with the entity, a mode modification request for the first request (see [0035] “for a given area where on-demand matching was once unavailable, the ride matching system 130 can determine that, based on the factors such as ETA, value, etc., on-demand matching for the area would be viable. Based on this determination, the ride matching system 130 can enable on-demand matching for the area.”  In order for there to be an ETA, value, etc., a service request (mode modification request) must be received); and
	in response to determining to receive the mode modification request for the first request, (i) identifying a second service provider to deliver the one or more items requested by the first request (see [0024] “The ride matching system (also referred to as a "dynamic transportation matching system") 130 may identify available providers that are registered with the ride matching system 130 through an application on their provider computing device 150. The ride matching system 130 may send the ride request to a provider computing device 150 and the provider 140 may accept the ride request through the provider computing device 150”).
	Coan does not explicitly teach, however Adler teaches (ii) transmitting, over the network to the first user device, a third indication that delivery of the one or more items requested by the first request is being provided by the second service provider, wherein the third indication includes an estimated time of arrival to a second service location specified by the first set of data (see [0039] “The transportation application may also provide a variety of information to the user such as, but not limited to, estimated time of arrival (ETA) of the transportation vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request matching system of Coan by adding the indication of a task being provided and an estimated time of arrival disclosed by Adler.  One of ordinary skill in the art would have been motivated to make this modification in order to transmit order-related updates to the client computing devices (Adler [0051]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Mu, Blatstein, Al Rifai, Adler, Iland, and Colijn (U.S. Patent No. 10,156,449).
	Coan, Mu, Blatstein, Al Rifai, Adler, and Iland teach the limitations of claim 14 as discussed above.  Coan further teaches transmit a second set of content data to cause the computing device associated with the entity to present content relating to the second request being associated with the second mode of operation (see [0095] “the ride matching system sends matched information to the requestor computing device to inform the request that a match has occurred and provide provider ETA and provider information associated to the requestor”).
	Coan does not explicitly teach, however Colijn teaches wherein the executed instructions further cause the network system to:  transmit a first set of content data to cause a computing device associated with the entity to present content relating to the first request being associated with the first mode of operation (see [0059] “provide the client computing device with a notification indicating that the received location is not available. FIG. 10B is an example of a notification 1040 received by the client computing device 120 and displayed on the display 114 to indicate that a received location is unavailable”).  
.  
Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant argues that claim 1 provides “an improvement to the particular field of courier selection and on-demand delivery coordination” (p. 12, para. 3).  A method that improves the way a courier is selected for an on-demand delivery service does not provide an improvement in the functioning of a computer or technical field.  The “processors” and “memory resources” recited in claim 1 function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the “processors” and “memory resources;” rather, as noted by Applicant what claim 1 purports to improve is the functioning of a commercial transaction (i.e., courier selection and delivery coordination).  
Applicant argues that the cited references fail to teach “select a mode of operation for the service request from at least a first mode of operation and a second mode of operation based on whether a number of pending service requests in a service request queue for the entity is above a non-zero threshold count” and “determine that, for the entity, the network system operates in a first mode of operation for the first request based on a number of pending service requests in a service request queue for the entity being above a non-zero threshold count” (p. 14, para. 1 – p. 15, para. 1).  As discussed above, such features are taught by Mu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628